Citation Nr: 0926937	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-30 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for loss of an eye.

4.  Entitlement to service connection for alcoholism.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for pain in the torso.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for high cholesterol.

10.  Entitlement to service connection for diarrhea.

11.  Entitlement to service connection for sexual 
dysfunction.

12.  Entitlement to a nonservice-connected disability 
pension.



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to March 
1964, and from June 1964 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania. 

On his September 2007 substantive appeal, the appellant 
indicated that he desired a Board Hearing be held at the RO.  
In a November 2007 letter from the Veteran he notified the RO 
that he withdrew that request.  As the appellant has not 
requested that the hearing be rescheduled, the hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2008). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.
2.  The record does not demonstrate that the Veteran engaged 
in combat with the enemy.

3.  The Veteran's claimed in-service stressful experiences 
have not been corroborated by service records, and the 
diagnoses of PTSD were made based on an unverified account of 
in-service events given by the Veteran.

4.  The Veteran is not shown to have PTSD as a result of 
events during military service.

5.  Evidence of record does not demonstrate that residuals of 
a back injury are the result of an established event, injury, 
or disease during active service, or were manifested within 
the first post-service year.

6.  Evidence of record does not demonstrate that loss of the 
Veteran's right eye is the result of an established event, 
injury, or disease during active service.  

7.  The Veteran's claim for service connection for alcoholism 
was filed after October 31, 1990; alcoholism is a primary 
condition that was the result of willful misconduct.

8.  Evidence of record does not demonstrate that headaches 
are the result of an established event, injury, or disease 
during active service.  

9.  There is no competent medical evidence that the Veteran 
has a current disability related to pain in the torso.

10.  Evidence of record does not demonstrate that 
hypertension is the result of an established event, injury, 
or disease during active service, or was manifested within 
the first post-service year.

11.  Although the Veteran may well have experienced in-
service noise exposure, the record reflects no competent 
medical evidence of current hearing disability as required by 
VA regulations or that such a disability is related to 
service. 
712.  The Veteran is not shown to have a current high 
cholesterol disorder for VA compensation purposes.  

13.  The Veteran is not shown to have a current diarrhea 
disorder for VA compensation purposes.

14.  There is no competent medical evidence that the Veteran 
has a current disability related to sexual dysfunction. 

15.  The Veteran did not provide amounts and sources of 
family income to show eligibility for a nonservice-connected 
disability pension.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304, 4.125 (2008).

2.  Residuals of a back injury were not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).

3.  Loss of an eye was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

4.  The claim for direct service connection for alcoholism is 
precluded by law, and the Veteran's alcoholism is not 
proximately due to or the result of any service-connected 
disability.  38 U.S.C.A. § 105(a), 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.1(m), 3.301, 3.310 (2008).

5.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008). 

6.  Pain in the torso was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008). 

7.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2008).

8.  Hearing loss was not incurred in or aggravated by 
service, nor may an organic disease of the nervous system 
(sensorineural hearing loss) be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

9.  A high cholesterol disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

10.  A diarrhea disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

11.  Sexual dysfunction was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

12.  The criteria for basic eligibility for a non-service-
connected disability pension have not been met.  38 U.S.C.A. 
§ 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in April 2004, September 2005, and December 2008.  
These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in December 2008.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  This includes, where 
applicable, notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  While the appellant was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the benefits sought 
on appeal until the time of the RO's final adjudication in 
December 2008, because of the Board's actions in this case 
there is no prejudice to the appellant in rendering a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran has not been provided with a VA examination to 
assess the current nature and etiology of most of his claimed 
disabilities on appeal.  However, VA need not conduct an 
examination with respect to these claims on appeal, as 
information and evidence of record contains sufficient 
competent medical evidence to decide these claims.  See 38 
C.F.R. § 3.159(c)(4) (2008).  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no 
competent evidence establishing that these disorders occurred 
in service or manifested during a presumptive period.  In 
addition, there is no evidence that the Veteran's lumbar disc 
disease, headaches, and hypertension, first shown many years 
after separation from service, may be related to service.  
Therefore, with the exception of the examinations arranged 
for PTSD and a nonservice-connected pension, VA examinations 
to evaluate the Veteran's other claimed disorders are not 
warranted.  

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2008).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including psychosis, arthritis, hypertension, and 
an organic disease of the nervous system (sensorineural 
hearing loss), become manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

However, a disease incurred during active service will not be 
deemed to have been incurred in the line of duty if it was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.301(d).  The VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 
(June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  The simple 
drinking of alcoholic beverage is not of itself willful 
misconduct.  38 C.F.R. § 3.301(c)(2).  Alcohol abuse is 
defined as the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user.  38 C.F.R. § 3.301(d).  Similarly, 
the isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c).  Drug 
abuse means the use of illegal drugs (including prescription 
drugs that are illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for 
a purpose other than the medically intended use, or the use 
of substances other than alcohol to enjoy their intoxicating 
effects.

The Board observes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
compensation could not be awarded pursuant to 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 105(a) either for a primary alcohol 
abuse disability incurred during service or for any secondary 
disability that resulted from primary alcohol abuse during 
service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 
2001).

PTSD

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

In this case, the Veteran contends that he has PTSD as a 
result of 1) spending many nights on search and rescue for 
downed Navy pilots lost in the Gulf of Tonkin or the South 
China Sea; 2) being caught twice below the waterline while 
aboard the USS COLUMBUS CG-12 in the Gulf of Tonkin in August 
1964 when his ship was brought to general quarters; and 3) 
witnessing the aftermath and rescue of personnel from the USS 
FORRESTAL on July 29, 1967 when ordnance exploded after an 
accident and sailors on his ship, the USS ANNAPOLIS AGMR-1, 
organized stretcher bearers to take the wounded onboard.  

His service records reflect that he was assigned to the 
COLUMBUS from July 1964 to October 1965 and was assigned to 
the ANNAPOLIS from July 1967 to May 1968.  In his substantive 
appeal he reported that his duty station on the COLUMBUS in 
August 1964 was in a storeroom two decks below the waterline.  
He also reported in that document that in July 1967 he was 
the Master at Arms Force on the ANNAPOLIS and was placed in 
charge of organizing stretcher bearers.

Service treatment records for both periods of service are 
negative for any signs, symptoms, or treatment for PTSD.  His 
February 1970 discharge examination showed no psychiatric 
abnormalities.  

Deck logs from the ANNAPOLIS from July 29, 1967 to August 5, 
1967 show that the ship sped to close with the FORRESTAL on 
July 29, 1967 and took station 7,000 yards (approximately 4 
miles) off the FORRESTAL's starboard beam and allowed 
helicopters on deck for transfer of personnel and material.  

The March 2004 private report of Dr. P.B.A., an Australian 
consultant psychiatrist, indicated that the Veteran was 
involved in rescuing injured personnel and saw numerous 
casualties while in service, but suffered no injuries himself 
and was not under attack.  The Veteran denied any diagnoses 
of anxiety or a stress condition in the past.  The 
psychiatrist noted no signs of anxiety or stress, depression, 
psychosis and no obvious cognitive deficits.  Dr. P.B.A. 
reported that the Veteran generally lacked the features of 
PTSD apart from frequent nightmares which interrupted his 
sleep.  The examiner concluded that he was unable to make any 
particular diagnosis of an anxiety or stress disorder.

Lay statements received in the summer of 2004 from the 
Veteran's wife, daughter, and friends or associates described 
the Veteran's decline and depression over the years, but 
offered no independent confirmation of the Veteran's claimed 
in-service stressors.

In March 2005 private correspondence from a consultant 
psychiatrist in Australia, Dr. R.B. stated that he believed 
that the Veteran suffered from chronic PTSD and alcohol 
abuse.  He did not attribute the PTSD to any specific 
lifetime event.

The Veteran underwent a VA fee-basis examination in Australia 
in March 2005.  The examiner did not indicate that he was 
provided with a copy of the claims folder.  The examination 
report discussed the Veteran's claimed three in-service 
stressors as described by the Veteran.  The diagnosis was 
chronic PTSD and alcohol abuse, which the examiner reported 
was based on the criteria detailed in the DSM-4.  He said 
that the traumatic events during the Veteran's naval service 
were of etiological significance in the development of PTSD, 
but other possible relevant etiological factors included the 
loss of his mother in early life, and a severe motor vehicle 
accident in 1976.  

The Veteran was referred to Dr. P.D., a consultant 
psychiatrist from Australia, in April 2005.  The Veteran 
provided the psychiatrist with a verbal history of his life, 
including his time in service.  Dr. P.D. found that the 
Veteran clearly had PTSD even if he was "a little light on 
the avoidance symptoms."  After discussing the Veteran's 
three claimed in-service stressors, Dr. P.D. diagnosed PTSD 
with comorbid alcohol abuse and dysthmia.  He noted that the 
loss of the Veteran's right eye in 1976, and the death of his 
mother at age 21 were relevant factors in addition to his 
military experience.  It was noted that the Veteran had no 
previous psychiatric contact except for Dr. R.B.

April 2005 private correspondence from Dr. D.A.F., the 
Veteran's private physician, indicated Dr. D.A.F.'s belief 
that the Veteran had PTSD.

The diagnoses of the private clinicians from Australia and 
from the VA fee-basis examiner appear to satisfy the first 
two requirements to establish service connection for PTSD as 
they show that the Veteran has a current diagnosis of PTSD 
that is related to events he claims happened during his 
active duty service.  See 38 C.F.R. § 3.304(f).

The Veteran's service records do not indicate that he was 
involved in combat while serving on active duty.  Service 
records indicate that the veteran's Military Occupational 
Specialty was storekeeper or stock clerk.  There is no 
showing in the record that the Veteran received any combat 
medals, though he did receive the National Defense Service 
Medal, the Vietnam Service Medal with one Bronze Star, the 
Vietnam Service Medal, the Republic of Vietnam Campaign 
Medal, and the Armed Forces Expeditionary Medal.  None of the 
military evidence of record indicates that the Veteran 
engaged in combat.  Therefore, there must be independent 
evidence to corroborate the Veteran's statements as to the 
occurrence of the claimed stressors in order to satisfy the 
third requirement to establish service connection for PTSD 
(credible supporting evidence that the claimed in-service 
stressor occurred).  See Doran, 6 Vet. App. at 288-89.

The Board observes that the first of the Veteran's claimed 
inservice stressors could not be verified because of its 
vague nature and lack of geographical and temporal 
specificity.  The second claimed stressor was not verified.  
There is no information in the claims file to show that he 
was locked under the water level while another ship, either 
close or far away, attacked his ship in August 1964.  His 
third claimed inservice stressor has been verified, in part, 
by deck logs of the ANNAPOLIS received from the National 
Archives which showed that ship participated in rescue 
operations after an accidental explosion on the USS FORRESTAL 
on July 29, 1967.  However, except for the Veteran's written 
statements, there is no evidence in the claims file that the 
Veteran assisted with stretchers or litters, or that the 
Annapolis even took on injured sailors.  The five lay 
statements received in evidence do not include correspondence 
from shipmates or others testifying to the Veteran's onboard 
actions, either when his ship was called to general quarters 
in the Gulf of Tonkin in August 1964 or when he claimed to 
organize stretcher bearers on the ANNAPOLIS when it came to 
the aid of the stricken FORRESTAL in July 1967.  

(The Board also notes that in December 2008 the RO made a 
formal finding that there was a lack of detailed information 
required to verify the Veteran's claimed inservice stressors 
and that further attempts to do so would be futile.  An 
attached formerly "secret" document on the Gulf of Tonkin 
incident did not confirm whether the COLUMBUS was refueling 
either the USS MADDOX or the USS TURNER JOY before, during or 
after their naval engagements with North Vietnamese torpedo 
boats.)  

Information in the Veteran's service records show that he was 
assigned to the waters off Vietnam twice during active duty.  
In his written statements the Veteran provided details of his 
three claimed in-service stressors.  The Board notes that the 
Veteran is competent to make such statements, but that the 
law here requires independent verification of these claimed 
stressors.  See Swann, 5 Vet. App. at 233.

As there is no independent evidence to corroborate the 
Veteran's statements that he was twice trapped below the 
waterline on the COLUMBUS in August 1964 and/or participated 
in the rescue of personnel from the stricken USS FORRESTAL in 
July 1967, service connection for PTSD cannot be established.  
See 38 C.F.R. § 3.304(f), Doran, 6 Vet. App. at 288-89. 

Back

The Veteran's April 1960 enlistment physical examination and 
March 1964  separation physical examination for his first 
period of service are silent for back complaints.  His June 
1964 re-enlistment physical examination is silent for back 
complaints.  An April 1965 service treatment record noted 
that the Veteran complained of an irritation spot on his back 
which physical examination revealed to be a ringworm.  He was 
prescribed an ointment.  A March 1969  service record noted a 
back ache in connection with diarrhea.  His February 1970 
separation physical examination showed no abnormalities of 
the spine or of the musculoskeletal structure.  

A February 2004 VA employability examination conducted by Dr. 
D.B., an occupational physician consultant, noted that the 
Veteran had no specific treatment after his reputed fall from 
a ladder while in service, that he saw a chiropractor for one 
year in the 1980s for temporary relief, and that he had been 
prescribed anti-inflammatory tablets by his general 
practitioner.  The Veteran now took up to about four aspirin 
daily for both headaches and back pain.  He described some 
constant lower back pain which extended to either side into 
the upper buttocks with occasional shooting pain down the 
lateral aspect of either thigh.  On physical examination, no 
particular areas of tenderness to moderate palpation were 
noted.  Neurological examination of the lower limbs revealed 
normal power, sensation and reflexes.  The Veteran admitted 
that his back problems appeared fairly minor as he sought 
little in the way of active treatment and he did not lose any 
particular periods of time off work.  

A February 2004 X-ray study of the spine showed very severe 
L4-5 disc degeneration with mild changes from L2 to 4 and 
partial sacralisation of L5.
Private medical records of Dr. D.A.F., dated in February 
2004, revealed lumbosacral disc disease with pain reported 
even when resting or sitting.  April 2005 private 
correspondence from Dr. D.A.F. noted that the Veteran related 
his chronic lumbar sacral spinal injuries to a fall in the 
Navy in September 1967 when he slipped and landed 20 feet on 
the bottom rung of the ladder and suffered a traumatic injury 
to his buttock area.  

In his September 2007 VA9 substantive appeal the Veteran 
claimed that he injured his back on September 12, 1967, when 
stationed aboard the ANNAPOLIS, after a ceremony held for 
crossing the equator.  He said that he was going below deck 
when he slipped on the first rung of the ladder and fell 
hitting his behind on one of the rungs.  He said that a 
corpsman in sick bay patched his behind and he returned to 
his duties, but he found walking and sitting uncomfortable 
and painful for many weeks.  Since then he has needed 
medication for pain in his lower back and finds walking, 
sitting and laying down very painful.

Based on the evidence of record, the Board finds that the 
Veteran's claimed residuals of a back injury are not the 
result of any established event, injury, or disease during 
active service.  There are no service treatment records that 
show the Veteran was treated for a fall or slide down a 
ladder in September 1967 and his discharge examination 
revealed no abnormalities of the spine or the musculoskeletal 
structure.  Post-service, there is no diagnosis of the lumbar 
disc disease found in the claims file until 2004, or more 
than 30 years after the Veteran's discharge from service.  
The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  There 
is no competent medical evidence of record that connects the 
Veteran's lumbar disc disease with any incident, event, or 
disease that occurred during his active duty service.  
Moreover, it was not noted within one year following 
separation from service.  Without medical evidence 
establishing an etiology between events in service, or within 
one year thereafter, and the present diagnosis of lumbar disc 
disease, service connection for residuals of a back injury 
cannot be granted on a direct or presumptive basis.

Loss of Eye

The Veteran's April 1960 enlistment examination noted 
defective vision-20/200 bilateral vision was corrected to 
20/20 bilateral vision with eye glasses.  His June 1964 
reenlistment examination showed defective vision in each eye 
of 20/40 that was corrected to 20/20.  Service treatment 
records show a September 1968 prescription for eye glasses.  
His February 1970 discharge examination showed no 
abnormalities of the eyes, although his myopia was noted on 
the accompanying report of medical history.

In his September 2007 substantive appeal, the Veteran claimed 
that his drinking problem was the cause of the loss of his 
eye.  He said that he had a very serious car accident when 
driving home drunk and lost his license, his job and his eye.  

Private medical records of Dr. D.A.F. dated in February 2004 
confirm that the Veteran is blind in the right eye with a 
prosthesis.

February 2004 private correspondence from Dr. J.E.S., an 
Australian ophthalmologist, indicated that the Veteran had a 
prosthetic right eye and was quite myopic in the left eye.  

Based on the evidence of record, the Board finds that the 
Veteran's claimed loss of an eye is not the result of any 
established event, injury, or disease during active service.  
Rather, the Veteran himself concedes that he lost his right 
eye as the result of his drunken driving which led to a post-
service 1976 motor vehicle accident noted in the claims file.  
As the record does not contain any medical opinion 
establishing a nexus or medical relationship between the loss 
of the Veteran's eye and an event, injury, or disease during 
active service (including possible PTSD), his claim for 
service connection for loss of an eye is not warranted.

Alcoholism

Service personnel records revealed at least one incident of 
drinking to excess when he faced non-judicial punishment for 
being drunk and disorderly in barracks in February 1963.  His 
February 1970 discharge examination failed to mention any 
problem with alcohol or substance abuse.

Post-service, as noted above both Dr. R.B. and Dr. P.D. as 
well as the fee-basis VA examiner noted the Veteran had a 
diagnosis of alcohol abuse.  The March 2005 fee-basis VA 
examiner noted that the Veteran had considerable difficulty 
with alcohol consumption over many years, that he began 
drinking at 11 a.m. on most days, and daily consumed a half-
dozen cans of beer and variable quantities of red wine.  

In his September 2007 substantive appeal, the Veteran claimed 
that his drinking intensified and escalated during his second 
tour of duty as he tried to cover up feelings of inadequacy 
and weakness related to his claimed in-service stressors.  

The Board has considered the Veteran's contentions, but finds 
that service connection for alcoholism, claimed on a primary 
basis, is not warranted because this disability is the result 
of the Veteran's own willful misconduct and cannot be awarded 
as a matter of law.  Where the law is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v Brown, 6 Vet. App. 
426, 430 (1994).  For these reasons, the Board finds that the 
Veteran's claim for direct service connection for alcoholism 
is without legal merit.

The Board also observes that to the extent the Veteran has 
suggested that his alcohol abuse is the result of his PTSD, 
secondary service connection also is not warranted because 
the Veteran has not been awarded service connection for PTSD 
(see discussion above).  Therefore, the Board finds service 
connection cannot be granted on a secondary basis.  
Therefore, there is no basis to find that the Veteran is 
entitled to service connection for his admitted alcoholism, 
which under the evidence of record must be considered the 
result of his own willful misconduct.  

Headaches

A June 1963 service treatment record showed a complaint of 
headache and nausea.  His February 1970 discharge examination 
showed no vascular abnormalities.  
May 2004 private correspondence from Dr. J.J., an Australian 
neurologist, noted that the Veteran complained of right-sided 
headaches for the past four years.  These headaches lasted 
for about 2 to 3 months and then disappeared for nine months 
and then recurred.  The pain began behind the right eye.  Dr. 
J.J. noted that the Veteran had been involved in a severe 
motor vehicle accident in 1976 in which he lost his right 
eye.  Diagnosis was probably a form of cluster headache.  A 
May 2004 CT brain scan revealed a right eye prosthetic, an 
old aneurysm clipping and no discrete focal lesions.  An 
August 2004 letter from Dr. J.J. noted that the Veteran 
appeared to have migraine headaches approximately once a 
month and that his physical examination and CT brain scan 
were normal.

April 2005 private correspondence from Dr. D.A.F. noted that 
he referred the Veteran to the neurologist for his severe 
headaches, but that the CT scan of the brain was normal.  May 
2005 private correspondence from Dr. P.D. noted that the 
Veteran had headaches since his 1976 motor vehicle accident.  

Based on the evidence of record, the Board finds that the 
Veteran's claimed headaches are not the result of any 
established event, injury, or disease during active service.  
Service treatment records showed only one documented episode 
of headaches during service.  Post-service, there is no 
diagnosis of cluster or migraine headaches until 2004, or 
more than 30 years after the Veteran's discharge from 
service, though one doctor noted that the Veteran's headaches 
began after his serious auto accident in 1976, or six years 
after discharge from service.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson, 
230 F.3d at 1333.  There is no competent medical evidence of 
record that connects the Veteran's headaches with any 
incident, event, or disease that occurred during his active 
duty service.  Without medical evidence establishing an 
etiology between events in service and the present diagnosis 
of migraine headaches, service connection for headaches is 
not warranted.



Pain in Torso and Sexual Dysfunction

September 1967 service treatment records detail a white 
discharge and occasional burning after a sexual exposure and 
an April 1968 record noted that the Veteran was treated for a 
pimple on the scrotum.  A September 1968 service treatment 
record revealed that the Veteran complained of a 10-day chest 
pain after wrestling on the beach.  He did not recall any 
direct injury to the chest.  Impression of the examiner was 
costochondritis and the Veteran was given aspirin and topical 
heat.  His February 1970 discharge examination showed no 
abnormalities of the chest, abdomen, musculoskeletal 
structure, or the genitourinary system.

There are no post-service medical records diagnosing chest 
pain or sexual dysfunction.

Simply put, in the absence of proof of a present disability 
related to pain in the torso or to sexual dysfunction, there 
can be no valid claim for service connection.  The Board 
notes that pain, alone, without evidence of underlying 
pathology, does not constitute competent evidence of a 
disability for VA purposes.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  As there is no competent evidence that the 
Veteran currently has a disability related to pain in the 
torso or to sexual dysfunction, service connection for pain 
in the torso and for sexual dysfunction is not warranted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection presupposes a current diagnosis of the 
claimed disability).  Therefore, service connection for these 
issues must be denied.

Hypertension

For purposes of VA compensation, the term "hypertension" 
means that the diastolic blood pressure is predominantly 90 
mm. or greater, and isolated systolic hypertension means that 
the systolic blood pressure is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm 
(see 38 C.F.R. § 4.104, note following Diagnostic Code 7101 
(2008)).

The April 1960 enlistment physical examination report noted 
the Veteran's blood pressure to be 168/80 sitting and 150/76 
recumbent.  The March 1964 examination on release from active 
duty showed a blood pressure reading of 130/88.  His June 
1964 reenlistment examination showed a blood pressure reading 
of 120/70.  Service treatment records did not show any 
treatment for high blood pressure or hypertension.  His 
February 1970 discharge examination showed a blood pressure 
reading of 136/88 and no abnormalities of the vascular 
system.

April 2005 private correspondence from Dr. D.A.F. noted that 
the Veteran had hypertension and had been on medication since 
1989.  Initial blood pressure was 155/100 and his last 
reading was 140/95.  

May 2005 private correspondence from Dr. P.D. noted that the 
Veteran was taking Tenormin for hypertension.

Based on the evidence of record, the Board finds that the 
Veteran's claimed hypertension is not a result of any 
established event, injury, or disease during active service.  
In this matter, the Board notes normal blood pressure 
readings in service, and the absence of complaints or 
treatment of hypertension in the service treatment records 
and on his discharge examination.  Though the Veteran has a 
current hypertension disability, there is no medical evidence 
of record that connects the Veteran's hypertension with any 
incident, event, or disease that occurred during his active 
duty service.  Further, it was not noted within one year 
following separation from service.  His physician noted 
treatment for hypertension began in 1989, or 19 years after 
discharge.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson, 230 F.3d at 1333.  
Further, without medical evidence establishing an etiology 
between events in service, or within one year thereafter, and 
the current of hypertension, service connection for 
hypertension cannot be granted on a direct or presumptive 
basis.



Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Audiogram findings just after the Veteran's April 1960 
enlistment examination, in pure tone thresholds, in decibels, 
were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
5
15
LEFT
0
0
0
5
10

The Veteran's hearing measured a normal 15/15 on the whisper 
voice test upon his release from his first tour of active 
duty in March 1964 and his discharge examination in February 
1970.  No abnormalities of the internal ear were noted on the 
discharge examination.  

In his September 2007 substantive appeal, the Veteran claimed 
that during service he was a Mount Captain on a three-inch 
50-caliber anti-aircraft gun while aboard the ANNAPOLIS, 
which duty included target training such as firing at barrels 
in the ocean.  While stationed earlier on the COLUMBUS he 
said that he was subjected to the noises of five-inch 38-
caliber guns and the launch of guided missiles.  He was not 
provided with hearing protection on either ship.  He said he 
now needs two hearing aids to restore some sort of normal 
hearing.

A private audiogram and correspondence from Dr. D.M., an ear, 
nose and throat (ENT) surgeon in Australia, dated in November 
2007, noted a high frequency hearing loss in each ear 
consistent with noise exposure.  The Board notes that the 
results of the non-VA audiogram were in graphical form and 
were not numerically interpreted.  Therefore, the results are 
not adequate to determine whether the Veteran has a bilateral 
hearing loss disability meeting the requirements of 38 C.F.R. 
§ 3.385.  The Board, however, does note that the graph 
appears to show that the auditory thresholds for the 
frequencies 1000, 2000 and 3000 Hertz are 26 decibels or 
greater, which is considered a hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385.  

Dr. D.M.'s November 2007 correspondence related that the 
Veteran's only period of noise exposure was with his 10 years 
of service in the U.S. Navy and that he had no past history 
or family history of ear disease and that his ear examination 
was normal.  Dr. D.M. stated his belief that the Veteran was 
exposed to quite considerable ballistic noise during his 
military service.

Based on the evidence of record, the Board finds that hearing 
loss was not manifest during active service and did not 
develop as a result of an established event, injury, or 
disease during active service.  Service treatment records are 
silent as to any complaints of, or treatment for, hearing 
loss.  The Board expresses no opinion on whether the 
Veteran's military occupational specialty, store clerk on 
naval ships, is consistent with in-service noise exposure.  
The Board does note that there is no evidence that his duty 
involved target training or the firing of ships' guns.  Even 
though Dr. D.M.'s December 2007 correspondence indicates that 
the Veteran's current hearing loss is related to service, 
service connection for hearing loss is not warranted because 
Dr. D.M.'s opinion is based on the Veteran's narrative of 
events and not on any independent review of the Veteran's 
service records or the claims file.  Therefore, the Board 
finds there is no medically sound basis for attributing any 
possible current hearing disability to service.  See Hensley, 
5 Vet. App. at 159.

High Cholesterol and Diarrhea

A September 1968 service treatment record revealed a 
complaint of diarrhea when the Veteran was seen for 
costochondritis, and a May 1969 service treatment record 
showed a cholesterol reading of 165 mgm.  His February 1970 
discharge examination made no mention of cholesterol or 
diarrhea complaints.

Post-service, April 2005 private correspondence from Dr. 
D.A.F. and May 2005 private correspondence from Dr. P.D. 
noted that the Veteran took Lipitor for cholesterol.

The Board has considered the Veteran's claims for service 
connection for high cholesterol and for diarrhea, but finds 
that service connection is not warranted because there is no 
evidence of any such disorders in service, nor is there any 
basis for attributing any current high cholesterol or 
diarrhea to service.  Instead, evidence of record contains no 
findings of any chronic diarrhea disorder  As there is no 
competent evidence that the Veteran currently has diarrhea, 
service connection for a diarrhea disorder is not warranted.  
See Brammer, 3 Vet. App. at 225 (service connection 
presupposes a current diagnosis of the claimed disability).  
The first evidence of high cholesterol requiring treatment is 
noted many years after separation from service.  The passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson, 230 F.3d at 1333.  Additionally, no competent 
evidence of record provides a link between the Veteran's 
claimed high cholesterol and his active service.  Without 
medical evidence of a nexus between a claimed in-service 
disease or injury and the present disease or injury, service 
connection cannot be granted on a direct basis.  Hickson, 12 
Vet. App. at 253.  Further, both of these claimed disorders 
are in the nature of symptoms and are not recognized as 
diseases or injuries within the meaning of applicable VA 
legislation.  See 38 C.F.R. § 3.303(c); and 61 Fed.Reg. 20445 
(May 7, 1996) (noting that laboratory results are not 
disabilities).  Therefore, his claims for service connection 
for high cholesterol and for diarrhea must be denied.

Service Connection Conclusion

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran has advanced in connection 
with the appeal.  The Board does not doubt the sincerity of 
the Veteran's belief that he has the above-noted disorders as 
a result of events during military service.  However, 
questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the Veteran is a layperson 
without the appropriate medical training or expertise, he is 
not competent to render probative (i.e., persuasive) opinions 
on these medical matters.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his claimed 
disabilities have no probative value.

For all the foregoing reasons, the claims for service 
connection for PTSD, residuals of a back injury, loss of an 
eye, alcoholism, headaches, pain in the torso, hypertension, 
hearing loss, high cholesterol, diarrhea, and sexual 
dysfunction must be denied.  In arriving at the decision to 
deny the claims, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against these claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Nonservice Connected Pension

A pension is payable to veterans of a period of war because 
of nonservice-connected disability or age.  Basic entitlement 
exists if the veteran served in the active military, naval, 
or air service for 90 days or more during a period of war; 
meets certain net worth and annual income requirements; and 
is 65 years of age or older, or is permanently and totally 
disabled from nonservice-connected disabilities not due to 
the veteran's own misconduct.  For these purposes, a veteran 
is permanently and totally disabled if he is disabled as 
determined by the Commissioner of Social Security for the 
purposes of benefits administered by the Commissioner.  38 
U.S.C.A. §§ 1513, 1521; 38 C.F.R. § 3.3.

Annual income of the veteran and dependent spouse must not 
exceed the annual pension rate specified in 38 U.S.C.A. 
§ 5312, increased from time to time as published in the 
Federal Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes 
payments of any kind from any source during a twelve month 
annualization period except for exclusions including 
unreimbursed medical expenses in excess of five percent of 
the pension rate.  38 C.F.R. §§ 3.271, 3.272.

Service personnel records showed that the Veteran served his 
second tour of active duty in the U.S. Navy from June 1964 to 
March 1970, a period of war.  See 38 C.F.R. § 3.2.  The 
Veteran was born in April 1943 and is over 65 years of age.

In a February 2004 VA employability examination conducted by 
an Australian occupational physician consultant, it was noted 
that the Veteran's wife worked part-time and that their 22-
year-old son lived at home.  In a March 2004 private report 
found in the claims file, Dr. P.B.A. indicated that the 
Veteran's spouse was a primary school teacher.  

In his March 2004 claim for pension, the Veteran reported 
that he was married with a dependent spouse.  He reported 
less than $200 in cash and no income from any retirement pay 
or pension.  He also claimed that his wife had $1,200 in cash 
accounts, but reported no income or expected income for her.

May 2005 private correspondence from Dr. P.D. noted that the 
Veteran came to Australia after serving in the U.S. Navy and 
worked for 20 years for Hewlett-Packard before he felt 
pressure to resign or retire in 1990.  Dr. P.D. stated that 
the Veteran had been placed on an invalid pension.

In his January 2006 Notice of Disagreement, the Veteran 
reported that the Australian government paid him a small 
veteran's pension based on his service in the U.S. military 
and his diagnosis of PTSD.  He also reported that his wife 
had supported him for years, but now was only working part-
time due to breast cancer and deep vein thrombosis.  The 
Veteran did not provide the monetary amounts of the pension 
or his wife's reduced salary.  

In his September 2007 substantive appeal, the Veteran 
reported that his wife had retired from work due to ill 
health and that the couple was becoming more and more 
dependent on their family to assist them financially.  He 
said that his adult son and daughter, who did not live with 
them, contributed to the household budget and that he and his 
wife were basically surviving on the goodwill of his wife's 
family and their children.

The RO notified the Veteran that he needed to clarify family 
income before he could be considered eligible for a 
nonservice-connected disability pension.  While he responded 
first that his wife worked part-time and then subsequently 
had retired, those responses did not provide any monetary 
figures of cash she had on hand or had saved in accounts or 
whether she would draw a pension that would contribute to the 
family income.  The Board notes too that there is information 
in the claims file that the Veteran received an Australian 
pension, but he provided no amounts in his March 2004 claim.  
While the Board sympathizes with the Veteran and his family 
and their tight finances, as outlined in the substantive 
appeal, the Board cannot award this benefit on the present 
state of the record.  The Board notes that corresponding to 
VA's duty to assist the Veteran in obtaining information is a 
duty on the part of the Veteran to cooperate with VA in 
developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (noting that "[t]he duty to assist is not always 
a one-way street"). VA's duty must be understood as a duty 
to assist the Veteran in developing his claim, rather than a 
duty on the part of VA to develop the entire claim with the 
Veteran performing a passive role.  Turk v. Peake, 21 Vet. 
App. 565, 568 (2008).  Therefore, entitlement to a 
nonservice-connected disability pension must be denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of a back 
injury is denied.

Entitlement to service connection for loss of an eye is 
denied.

Entitlement to service connection for alcoholism is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a pain in the torso is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for high cholesterol is 
denied.

Entitlement to service connection for diarrhea is denied.

Entitlement to service connection for sexual dysfunction is 
denied.

Entitlement to a nonservice-connected disability pension is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


